DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.	The drawing Fig.2 must show every feature of the invention specified in the claims.  Therefore, 
(i). “first electrical switches” and “second electrical switches” as stated in claim 1;  
(ii). “a first circuit breaker” and “a second circuit breaker” as stated in claim 2; and
(iii). “one or more circuit breakers” as stated in claims 3, 12 and 15; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing Fig.2 is objected to under 37 CFR 1.83(a) because they fail to show “switches 1210” and “further switches 1220” as described in the specification on page 11, line 21-22.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…first electrical switches of the wind power installation or the wind farm….. second electrical switches of the wind power installation or the wind farm…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.2, there is only a switch 1210 and another switch 1220. Thus, using “switches” as a plurality term is indefinite. 
	Note: The Examiner notes that according to Application’s specification on page 11, line 21-22 states “switches 1210” and “further switches 1220”, which is inconsistent with the drawing. Thus, the Examiner would like to respectfully request Applicant to clearly define the Applicant’s invention.
	Dependent claims 2-15 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-15 are depending on the rejected independent claim 1.
	Regarding claim 2, the claim limitation “…using a first circuit breaker….using a second circuit breaker.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to the claim 1, which states “switching, by a wind power installation controller or a wind farm controller, first electrical switches of the wind power installation or the wind farm to cause the wind power installation or the wind farm to be voltage-free”, thus it is not clear that “a first circuit breaker” and “a second circuit breaker” are part of “first electrical switches” in claim 1 or additional to the “first electrical switches”. According to Application’s Fig.2, there is only a switch 1210, not a plurality of switches and also there is no circuit breaker. 
	Regarding claim 3, the claim limitation “…one or more circuit breakers…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to the claim 1, which states “switching, by a wind power installation controller or a wind farm controller, first electrical switches of the wind power installation or the wind farm …. switching second electrical switches of the wind power installation or the wind farm….”, thus it is not clear that “one or more circuit breakers” is/are part of “first electrical switches” or “second electrical switches” in claim 1 or additional to the “first electrical switches” and “second electrical switches”. According to Application’s Fig.2, there is only a switch 1210 and further switch 1220, not a plurality of switches and also there is no circuit breaker. 
Regarding claim 12, the claim limitation “…one or more circuit breakers…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to the claim 1, which states “switching, by a wind power installation controller or a wind farm controller, first electrical switches of the wind power installation or the wind farm …. switching second electrical switches of the wind power installation or the wind farm….”, thus it is not clear that “one or more circuit breakers” is/are part of “first electrical switches” or “second electrical switches” in claim 1 or additional to the “first electrical switches” and “second electrical switches”. According to Application’s Fig.2, there is only a switch 1210 and further switch 1220, not a plurality of switches and also there is no circuit breaker. 
Regarding claim 15, the claim limitation “…one or more circuit breakers…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to the claim 1, which states “switching, by a wind power installation controller or a wind farm controller, first electrical switches of the wind power installation or the wind farm …. switching second electrical switches of the wind power installation or the wind farm….”, thus it is not clear that “one or more circuit breakers” is/are part of “first electrical switches” or “second electrical switches” in claim 1 or additional to the “first electrical switches” and “second electrical switches”. According to Application’s Fig.2, there is only a switch 1210 and further switch 1220, not a plurality of switches and also there is no circuit breaker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849